       Case 1:19-mc-00145-TSC Document 358-1 Filed 12/11/20 Page 1 of 1




                 �nit.eh �tat.es @nurt nf J\pp.eals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5345                                                   September Term, 2020
                                                                         1 :19-mc-00145-TSC
                                                          Filed On: December 11, 2020
In re: In the Matter of the Federal Bureau of
Prisons' Execution Protocol Cases,



James H. Roane, Jr., et al.,

              Appellees

       V.

William P. Barr, Attorney General, et al.,

              Appellants


                                             ORDER

       Upon consideration of the motion to dismiss appeal as moot, it is

       ORDERED that this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Lynda M. Flippin
                                                            Deputy Clerk
